DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/152,500 filed on January 19, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-8, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0095892 A1 to Hong et al. (cited by Applicant, hereinafter “Hong”). 
	Regarding claims 1, 15, 18, and 20, Hong discloses a wireless RFID reader 170 (see figure 2)/100 (figure 3) comprising a first shielding member 101 (left side) and a second shielding member 101 (right side) facing each other across reading area through tagged item 1 can pass comprising the shielding member comprises a reflective surface 130 (see paragraph 0034) installed on the inside of the shielding member 101; a plurality of antenna 150 (see figure 2 and paragraph 0034) between the reading areas; and a reader 170 connected to the array antenna 150 and reads the tag passing through the reading area (see paragraph 0041 and 0042).
	Regarding claim 2, as shown in figure 3, the shielding member (or gate frame) on both sides create an aisle for the item to pass through.
	Regarding claim 3, as shown in figure 3 and 4b, the reflective surface 130 is curved – concaved surface (see paragraph 0046).
	Regarding claims 4 and 19, the concave surface as shown in figure 4b is a parabolic surface (see abstract, paragraphs 0017 and 0037).  
	Regarding claim 5, the reflective surfaces 130 on both sides (see figure 3) are symmetric to each other.
	Regarding claim 6, as shown in figures 4a and 4b, the plurality of antenna 150 is comprised of a radiation surface facing the reading area.

	Regarding claims 8 and 16, still relying on figures 4a and 4b, the space between the antenna 150 can be interpreted as “wave director” in this claim.

Allowable Subject Matter
7.	Claims 9-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a wireless tag reader comprising a first shield member, a second shield member, wherein the first shield member and the second shield member, comprises a reflective surface; an antenna between the reading area and reflective surface; and a reader.  The reader is further comprised of a wave director comprising a first wave directing element 5 (see figure 5) configured to radiate a first radio wave in response to a radio wave from the antenna.  Such a reader comprising the wave director as limited in claim 9 is neither disclosed nor suggested by the cited references.  The limitations raised in other objected claims are also allowable.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
January 11, 2022